Exhibit 10.1

This VOTING AGREEMENT, dated as of November 14, 2016 (this “Agreement”), is by
and among Regency Centers Corporation, a Florida corporation (“Raven”),
Gazit-Globe Ltd., an Israeli limited liability corporation (“Gazelle”), MGN
America, LLC, a Delaware limited liability company (“Gazelle I”), Gazit First
Generation LLC, a Delaware limited liability company (“Gazelle II”), Silver
Maple (2001) Inc., a Delaware corporation (“Gazelle III”), MGN (USA) Inc., a
Nevada corporation (“Gazelle IV”), MGN America 2016, LLC, a Delaware limited
liability company (“Gazelle V”), MGN USA 2016, LLC, a Delaware limited liability
company (“Gazelle VI”) and Ficus, Inc., a Delaware corporation (“Gazelle VII,”
and together with Gazelle, Gazelle I, Gazelle II, Gazelle III, Gazelle IV,
Gazelle V and Gazelle VI, the “Gazelle Stockholders”). Raven, Gazelle, Gazelle
I, Gazelle II, Gazelle III, Gazelle, IV, Gazelle V, Gazelle VI and Gazelle VII
are each sometimes referred to herein as a “Party” and collectively as the
“Parties.”

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, Raven
and Equity One, Inc., a Maryland Corporation (“Eagle”), are entering into an
Agreement and Plan of Merger (the “Merger Agreement”), that provides, among
other things, for the merger of Eagle with and into Raven (the “Merger”), with
Raven being the surviving corporation of the Merger, upon the terms and subject
to the conditions set forth in the Merger Agreement;

WHEREAS, as a condition and an inducement to Raven’s willingness to enter into
the Merger Agreement, Raven has required that the Gazelle Stockholders agree,
and the Gazelle Stockholders have agreed to, enter into this Agreement with
respect to all common stock, par value $0.01 per share, of Eagle (the “Eagle
Common Stock”) that the Gazelle Stockholders Beneficially Own, or own of record;

WHEREAS, each of the Gazelle Stockholders are the beneficial or record owners,
and have either sole or shared voting power over, such number of shares of the
Eagle Common Stock as is indicated opposite each such Gazelle Stockholder’s name
on Schedule A attached hereto; and

WHEREAS, Raven desires that the Gazelle Stockholders agree, and the Gazelle
Stockholders are willing to agree, subject to the exceptions herein, not to
Transfer (as defined below) any of their Subject Securities (as defined below),
and to vote their Subject Securities in a manner so as to facilitate
consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.



--------------------------------------------------------------------------------

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Expiration Time” shall mean the earliest to occur of (i) the Effective Time,
(ii) the delivery of written notice by Gazelle to Raven at any time following a
Change in Eagle Recommendation made in compliance with the Merger Agreement,
(iii) such date and time as the Merger Agreement shall have been terminated
pursuant to Article VII thereof and (iv) the termination of this Agreement by
mutual written consent of the Parties.

“Permitted Transfer” shall mean, in each case, with respect to each Gazelle
Stockholder, so long as (i) such Transfer is in accordance with applicable Law
and (ii) such Gazelle Stockholder is, and at all times has been, in compliance
with this Agreement, any (a) Transfer of Subject Securities by the Gazelle
Stockholder to another Gazelle Stockholder or to an Affiliate of such Gazelle
Stockholder, so long as such Affiliate, in connection with, and prior to, such
Transfer, executes a joinder to this Agreement, in form and substance reasonably
acceptable to Raven, pursuant to which such Affiliate agrees to become a party
to this Agreement and be subject to the restrictions and obligations applicable
to such Gazelle Stockholder and otherwise become a party for all purposes of
this Agreement, (b) any Transfer of Subject Securities to a bona fide financial
institution (a “Pledgee”) pursuant to a bona fide margin loan, pledge agreement
or other similar agreement (a “Pledging Agreement” and any such Pledging
Agreement existing as of the date of hereof (and including any amendments
thereto solely to permit the Merger), an “Existing Pledging Agreement”) with
such Pledgee to secure any obligations of a Gazelle Stockholder or its
Affiliates under such financing arrangements, the foreclosure by such Pledgee on
pledged Subject Securities and the subsequent Transfer thereof by such financial
institution (“Pledging Activity”); provided, that in connection with any
Pledging Activity (x) not in accordance with the terms existing on the date
hereof of any Existing Pledging Agreement or (y) pursuant to a Pledging
Agreement entered into after the date of this Agreement, prior to such
foreclosure or Transfer such Pledgee shall execute a joinder to this Agreement,
in form and substance reasonably acceptable to Raven, pursuant to which such
Pledgee agrees to be subject to the voting obligations set forth in Section 3 of
this Agreement with respect to the Subject Securities so foreclosed on or
Transferred, or (c) any Transfer of Subject Securities by will or by operation
of law or for estate or tax planning purposes (including transfers to any family
members or trusts) or for charitable giving, so long as, other than in the case
of any such Transfer upon death or disability, such transferee, in connection
with, and prior to, such Transfer, executes a joinder to this Agreement, in form
and substance reasonably acceptable to Raven, pursuant to which such transferee
agrees be subject to the restrictions and obligations applicable to such Gazelle
Stockholder in this Agreement with respect to the Subject Securities so
Transferred; provided that notwithstanding the foregoing, other than in the case
of a foreclosure and resulting Transfer, no such Transfer pursuant to clauses
(a), (b) or (c) shall relieve the transferring Gazelle Stockholder from its
obligations under this Agreement and, in the case of clause (b), the sole right
to vote such Subject Securities shall remain with the applicable Gazelle
Stockholder absent a foreclosure by a Pledgee.

 

2



--------------------------------------------------------------------------------

“Subject Securities” shall mean, collectively, shares of Eagle Common Stock and
New Eagle Common Stock.

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person, or (ii) in respect of any capital stock or interest in any capital
stock, to enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transaction is to be settled by delivery of securities, in cash or
otherwise. For purposes of this Agreement, “capital stock” shall include
interests in a partnership or limited liability company.

2. Agreement to Retain Subject Securities.

2.1 Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, no Gazelle Stockholder shall,
with respect to any Subject Securities Beneficially Owned by such Gazelle
Stockholder, (a) Transfer any such Subject Securities, or (b) deposit any such
Subject Securities into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Securities or grant any proxy (except
as otherwise provided herein) or power of attorney with respect thereto.

2.2 Additional Purchases; Adjustments. Each Gazelle Stockholder agrees that any
shares of Eagle Common Stock and any other shares of capital stock or other
voting equity securities of Eagle that such Gazelle Stockholder purchases or
otherwise acquires or with respect to which such Gazelle Stockholder otherwise
acquires voting power (or with respect to which the Gazelle Stockholders
collectively acquire voting power) after the execution of this Agreement and
prior to the Expiration Time (the “New Eagle Common Stock”) shall be subject to
the terms and conditions of this Agreement to the same extent as if they
constituted the Eagle Common Stock. In the event of any stock split, stock
dividend, merger, reorganization, recapitalization, reclassification,
combination, exchange of shares or the like of the capital stock of Eagle
affecting the Subject Securities, the terms of this Agreement shall apply to the
resulting securities.

2.3 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such Gazelle Stockholder’s Subject Securities shall occur
(other than pursuant to a Pledging Agreement as in effect as of the date of this
Agreement), the transferor shall use reasonable best efforts to cause the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) to take and hold such
Subject Securities subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

 

3



--------------------------------------------------------------------------------

3. Agreement to Vote and Approve. Hereafter until the Expiration Time, at every
meeting of the stockholders of Eagle called with respect to any of the following
matters, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of Eagle with respect to any
of the following matters, each Gazelle Stockholder shall, and shall cause each
holder of record on any applicable record date to (including via proxy), vote
the Subject Securities: (a) in favor of (i) the approval of the Merger, and (ii)
any proposal to adjourn or postpone such meeting of stockholders of Eagle to a
later date if there are not sufficient votes to approve the Merger; and (b)
against (i) any Acquisition Proposal, Acquisition Agreement or any of the
transactions contemplated thereby, (ii) any action which would reasonably be
expected to materially delay, materially postpone or materially adversely affect
the consummation of the transactions contemplated by the Merger Agreement,
including the Merger, and (iii) any action which would reasonably be expected to
result in a material breach of any representation, warranty, covenant or
agreement of Eagle in the Merger Agreement.

4. Representations and Warranties of the Gazelle Stockholders. Each Gazelle
Stockholder hereby severally represents and warrants to Raven as follows:

4.1 Due Authority. Such Gazelle Stockholder has the full power and authority to
make, enter into and carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by such Gazelle Stockholder and
constitutes a valid and binding agreement of such Gazelle Stockholder
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights and general principles of equity).

4.2 Ownership of the Eagle Common Stock. As of the date hereof, such Gazelle
Stockholder (a) Beneficially Owns the shares of Eagle Common Stock indicated on
Schedule A hereto opposite such Gazelle Stockholder’s name, free and clear of
any and all Liens, other than those created by this Agreement, and (b) has sole
voting power over all of the shares of Eagle Common Stock Beneficially Owned by
such Gazelle Stockholder. As of the date hereof, such Gazelle Stockholder does
not Beneficially Own any capital stock or other securities of Eagle other than
the shares of Eagle Common Stock set forth on Schedule A opposite such Gazelle
Stockholder’s name. As of the date hereof, such Gazelle Stockholder does not
Beneficially Own any rights to purchase or acquire any shares of voting stock or
other voting securities of Eagle except as set forth on Schedule A opposite such
Gazelle Stockholder’s name.

4.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by such Gazelle Stockholder
does not, and the performance by such Gazelle Stockholder of the obligations
under this Agreement and the compliance by such Gazelle Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate any Laws
applicable to such Gazelle Stockholder, or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or

 

4



--------------------------------------------------------------------------------

cancellation of, or result in the creation of a Lien on any of the shares of
Eagle Common Stock Beneficially Owned by such Gazelle Stockholder pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which such Gazelle
Stockholder is a party or by which such Gazelle Stockholder is bound, except in
each case as would not reasonably be expected to impair or adversely affect the
ability of such Gazelle Stockholder to perform such Gazelle Stockholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Gazelle Stockholder in connection with the
execution and delivery of this Agreement or the consummation by such Gazelle
Stockholder of the transactions contemplated hereby, except in each case as
would not reasonably be expected to impair or adversely affect the ability of
such Gazelle Stockholder to perform such Gazelle Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

4.4 Absence of Litigation. As of the date of this Agreement, there is no action,
suit, investigation or proceeding (whether judicial, arbitral, administrative or
other) (each an “Action”) pending against, or, to the knowledge of such Gazelle
Stockholder, threatened against or affecting, such Gazelle Stockholder that
could reasonably be expected to materially impair or materially adversely affect
the ability of such Gazelle Stockholder to perform such Gazelle Stockholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

4.5 Ownership of Raven Common Stock. As of the date hereof, such Gazelle
Stockholder does not Beneficially Own any shares of Raven Common Stock.

5. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time.

6. No Solicitation; No Acquisitions of Raven Common Stock. Each Gazelle
Stockholder agrees that neither it nor any of its Affiliates, directors,
officers and employees of it, and that it shall instruct and use its reasonable
best efforts to cause its other Representatives not to, directly or indirectly,
take any action that would violate Section 5.4 of the Merger Agreement if such
Person were deemed Eagle for purposes of Section 5.4 of the Merger
Agreement. Each Gazelle Stockholder agrees that, without the prior written
consent of Raven, neither it nor any of its Affiliates shall purchase or
acquire, directly or indirectly, Beneficial Ownership of any shares of Raven
Common Stock.

7. Waiver of Certain Actions. Each Gazelle Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any Action, derivative or otherwise,
against Raven, Eagle or any of their respective Subsidiaries or successors
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Merger Agreement (including any claim
seeking to enjoin or delay the Closing) or (b) to the fullest extent permitted
under Law, alleging a breach of any duty of the Board of Directors of Eagle or
Raven in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.

 

5



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect. In the event of any such determination,
the Parties agree to negotiate in good faith to modify this Agreement to fulfill
as closely as possible the original intent and purpose of this Agreement.

8.2 Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations of the Parties hereunder shall be assigned by any of
the Parties (whether by operation of law or otherwise) without the prior written
consent of the other Parties, and any attempt to make any such assignment
without such consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns. This
Section 8.2 shall not be deemed to prevent Raven from engaging in any merger,
consolidation or other business combination transaction.

8.3 Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(a) Raven, and (b) Gazelle. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable Law.

8.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by facsimile (notice deemed given upon confirmation of
receipt) or sent by a nationally recognized overnight courier service, such as
Federal Express (notice deemed given upon receipt of proof of delivery), to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

(a)   if to any of the Gazelle Stockholders, to it at:   1 Hashalom St. Tel-Aviv
  Israel 6789201   Fax No.:    972 3 696 1910   Attention:    Sarah Azulay  
With copies (which shall not be considered notice) to:   Equity One, Inc.   410
Park Avenue, Suite 1220   New York, New York 10022   Fax No.:    (212) 253-4149
  Attention:    General Counsel

 

6



--------------------------------------------------------------------------------

  and   Meitar, Liquornik, Geva & Leshem Brandwein   16 Abba Hillel Road   Ramat
Gan, Israel 5250608   Fax No.: 972-3-6103111   Attention:    Maya Liquornik (b)
  if to Raven, to:   Regency Centers Corporation   One Independent Drive, Suite
114   Jacksonville, FL 32202   Attention:    General Counsel   Fax No.:    (904)
356-8214   With a copy (which shall not be considered notice) to:   Wachtell,
Lipton, Rosen & Katz   51 West 52nd Street   New York, NY 10019   Fax: (212)
403-2000   Attention:    Adam O. Emmerich      Robin Panovka      Edward J. Lee

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

8.5 Gazelle Stockholder Actions. Any determination, consent or approval of, or
notice or request delivered by, or any similar action of, the Gazelle
Stockholders, shall be made by, and shall be valid and binding upon, all Gazelle
Stockholders, if made by Gazelle.

8.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without giving
effect to any choice of law provision or rule (whether of the State of Maryland
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Maryland.

8.7 Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any state or Federal court located
within the State of Delaware) (the “Chosen Courts”) and, solely in connection
with such claims, (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to the laying of venue in any such
action or proceeding in the Chosen Courts, (c) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party and (d) agrees that mailing of process or other papers in

 

7



--------------------------------------------------------------------------------

connection with any such action or proceeding in the manner provided in Section
8.4 or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof. The consent to jurisdiction set forth in this
Section 8.7 shall not constitute a general consent to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this Section 8.7. The Parties agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

8.8 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or other equitable relief (without the requirement of posting a bond
or other security) to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Chosen Court,
this being in addition to any other remedy to which they are entitled at law or
in equity.

8.9 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the Parties and each such Party’s respective
heirs, successors and permitted assigns.

8.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10.

8.11 Entire Agreement. This Agreement and the Governance Agreement (including
the documents and the instruments referred to herein and therein) constitute the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter of this
Agreement.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to each other
Party (including by means of electronic delivery), it being understood that the
Parties need not sign the same counterpart. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

8



--------------------------------------------------------------------------------

8.13 No Agreement Until Executed. Irrespective of negotiations among the Parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed and delivered by all parties thereto, and (b) this
Agreement is executed and delivered by the Parties.

8.14 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated; provided, that if the Merger is consummated, Raven shall
promptly reimburse the Gazelle Stockholders for all reasonable and documented
out-of-pocket fees and expenses of third party accountants and legal advisors
incurred in connection with the evaluation, negotiation and consummation of the
Merger, in an aggregate amount not to exceed $500,000.

8.15 Action in Gazelle Stockholder Capacity Only. Notwithstanding anything to
the contrary in this Agreement, (a) no Person executing this Agreement (or
designee or Representative of such Person) who has been, is or becomes during
the term of this Agreement a director or officer of Eagle shall be deemed to
make any agreement or understanding in this Agreement in such Person’s capacity
as a director or officer of Eagle and (b) the Parties acknowledge and agree that
this Agreement is entered into by the Gazelle Stockholders solely in their
capacity as the Beneficial Owners of shares of Eagle Common Stock and nothing in
this Agreement shall restrict in any respect any actions taken by the Gazelle
Stockholders or their designees or Representatives who are a director or officer
of Eagle solely in his or her capacity as a director or officer of Eagle. For
the avoidance of doubt, nothing in this Section 8.15 shall in any way modify,
alter or amend any of the terms of the Merger Agreement.

8.16 Documentation and Information. Except (a) for communications consistent
with the final form of joint press release announcing the Merger and the
investor presentation given to investors on the day of announcement of the
Merger or (b) as may be required by applicable Law or stock exchange rule or
regulation (provided that reasonable notice of any such disclosure will be
provided to Raven), no Gazelle Stockholder shall make any public announcement
regarding this Agreement and the transactions contemplated hereby without the
prior written consent of Raven (such consent not to be unreasonably
withheld). Each Gazelle Stockholder consents to and hereby authorizes Raven and
Eagle to publish and disclose in all documents and schedules filed with the SEC,
and any press release or other disclosure document that Raven reasonably
determines to be necessary in connection with the Merger and any transactions
contemplated by the Merger Agreement, such Gazelle Stockholder’s identity and
ownership of the Subject Securities, the existence of this Agreement and the
nature of such Gazelle Stockholder’s commitments and obligations under this
Agreement, and such Gazelle Stockholder acknowledges that Raven may, in Raven’s
sole discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity. Each Gazelle Stockholder agrees to promptly give Raven any
information it may reasonably require for the preparation of any such disclosure
documents, and such Gazelle Stockholder agrees to promptly notify Raven of any
required corrections with respect to any written information supplied by such
Gazelle Stockholder specifically for use in any such disclosure document, if and
to the extent that any such information shall have become false or misleading in
any material respect.

 

9



--------------------------------------------------------------------------------

8.17 Obligation to Update Schedule A. The Gazelle Stockholders agree that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by any Gazelle Stockholder, the Gazelle Stockholders will, as
promptly as practicable following the completion of such acquisition or
Transfer, notify Raven in writing of such acquisition or Transfer and the
Parties will update Schedule A to reflect the effect of such acquisition or
Transfer.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

REGENCY CENTERS CORPORATION By:  

/s/ Martin E. Stein, Jr.

Name:   Martin E. Stein, Jr. Title:   Chairman and Chief Executive Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

MGN AMERICA, LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory GAZIT FIRST GENERATION LLC
By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory SILVER MAPLE (2001) INC. By:
 

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

MGN (USA) INC. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory MGN AMERICA 2016 LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory MGN USA 2016 LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

FICUS, INC. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory GAZIT-GLOBE, LTD. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Gazelle Stockholder

   Number of Shares of Eagle
Common Stock Beneficially
Owned      Number of Shares of Eagle
Common Stock Owned of
Record  

MGN America, LLC

     6,069,847         0   

Gazit First Generation LLC

     10,812,312         3,544,665   

Silver Maple (2001) Inc.

     8,893,208         6,436,650   

MGN (USA) Inc.

     241,754         241,754   

MGN America 2016, LLC

     12,822,150         0   

MGN USA 2016, LLC

     5,406,380         0   

Ficus, Inc.

     5,386,856         5,386,856   

Gazit-Globe, Ltd.

     49,632,507         0   